ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Dec. 27, 2021 has placed the application in condition for allowance.  Claims 11-23 are allowed and claims 1-10 are cancelled.
	The claimed invention introduces a face recognition method through a neural network model to extract face features to carry out a feature map for face identification.  The neural network model involves a series combination of convolutional layers, pooling layers, and bottleneck network densely connected according to a connection policy.  The neural network model also comprises six global pooling layers, such that an output from a first convolutional layer is inputted via a corresponding global pooling layer to each of a second, third, and fourth bottleneck networks respectively, an output from a first bottleneck network is inputted via a corresponding global pooling layer to each of the third and fourth bottleneck networks respectively, and an output from the second bottleneck network is inputted via a global pooling layer to the fourth bottleneck network.  The neural network of the prescribed connection policy intends to improve processing speed and accuracy rate of face identification.
The cited references do not provide prescription on the detailed connection policy of the neural network that comprises the six global pooling layers intertwined with the rest series combination of layers and network as claimed.

The remaining dependent claims 12-17, and 19-23 are allowed due to their corresponding dependencies to the independent claims 11 and 18.


Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674